

EXHIBIT 10.3


FACEBOOK, INC. BONUS PLAN
1. Effective Date and Term. This Bonus Plan (“Plan”) shall be effective as of
January 1, 2019, and is effective unless and until such time it is otherwise
amended or terminated earlier by Facebook, Inc. (“Facebook” or the “Company”) in
accordance with Section 6 of the Plan. For purposes of determining the cash
bonus, each term under this Plan shall be for one calendar year, commencing on
January 1 and ending on December 31 (“Term”). The Plan supersedes all prior
bonus plans, except those set forth in an individual written bonus arrangement
with an individual employee in which case this Plan shall not apply. Any other
such bonus plans have been or are hereby terminated.
2. Administration. The Plan shall be administered by the Compensation and
Governance Committee of the Company’s Board of Directors (“Plan Administrator”),
which shall have the discretionary authority to interpret and administer the
Plan, including all terms defined herein, and to adopt rules and regulations to
implement the Plan, as it deems necessary. In addition, the Plan Administrator
hereby delegates to the Company’s CFO and the VP of Human Resources (such
individuals, the “Executive Administrators” and together with the Plan
Administrator, the “Administrators”) the day-to-day implementation and
interpretation of the Plan, including the approval of individual payouts under
the Plan to employees other than to its “executive officers” (as determined by
the Company’s Board of Directors (“Board”) for purposes of Section 16 under the
Securities Exchange Act of 1934).
Notwithstanding the foregoing, the approval of the Plan Administrator or the
Board shall be required for the approval of the Plan itself, any early
termination and material amendments to the Plan; determination of the Company
Performance Percentage (as defined below) under the Plan; approval of the
aggregate payout under the Plan; and approval of individual payouts under the
Plan to Facebook’s executive officers. Any action that requires the approval of
the Executive Administrators must be jointly approved by both the Company’s CFO
and the VP of Human Resources, and any action that requires the approval of the
Executive Administrators may instead also be approved by the Plan Administrator
or the Board. The decisions of the Administrators are final and binding.
3. Eligibility. Participation in the Plan is limited to Full-Time regular and
Part-Time regular non-sales employees of Facebook or its subsidiaries1 who are
employed by Facebook or a subsidiary on or before December 31 of each applicable
Term. Participation in the Plan is effective on the later of January 1 or the
day during the applicable Term the participant commences employment as a
Full-Time regular or
______________________
1 For purposes of this Plan, an eligible employee includes only individuals that
the Company or a subsidiary treats as an employee for employment tax purposes.
Interns, contingent workers, agency workers, contractors, and other workers
(including any such individuals who are for any reason later re-characterized as
regular employees), are not eligible. Temporary, fixed term or short term
employees are not eligible to participate in this Plan, unless specifically
provided for in the individual’s offer letter. In some jurisdictions outside the
U.S., temporary, fixed term or short term employees may be eligible for a
separate bonus program, pursuant to terms in the individual’s offer letter.




Page 1 of 4



--------------------------------------------------------------------------------




Part-Time regular non-sales employee of Facebook or a subsidiary. Any individual
participating in a Company sales incentive plan shall not be a participant under
this Plan. An individual who may otherwise be a participant may be considered
ineligible to participate in the Plan at any time and for any reason at the
Administrators’ discretion regardless of whether the individual remains a
Full-Time regular or Part-Time regular non-sales employee of the Company. An
otherwise eligible individual is no longer eligible for any Plan bonus if the
individual resigns his/her employment or his/her employment is terminated for
any reason any time before the bonus is paid pursuant to Section 5 below. One of
the key purposes of this Plan is to encourage employee retention through and
until the date(s) bonuses under this Plan are paid.
4. Determination of Eligibility and Amounts. The Administrators retain sole and
absolute discretion in determining whether a participant will be eligible for a
semi-annual cash bonus that is paid based on the following formulas and
definitions.
Subject to approval of the Company Performance Percentage by the Plan
Administrator or the Board, the Executive Administrators will determine the
actual bonus (if any) for each participant and have the sole and absolute
discretion to determine the Individual Performance Percentage and the amounts as
described herein (provided that any determinations in respect of Facebook’s
executive officers shall be made by the Plan Administrator):
a) Formula:
Base Eligible Earnings x Corporate Bonus Percentage x Individual Performance
Percentage x Company Performance Percentage.
b) Definitions:
1) “Base Eligible Earnings” means the sum of all base wages as determined by the
Company and the Executive Administrators in their sole and absolute discretion
(generally including overtime, retro pay, money paid during a leave of absence
by the Company or a subsidiary, personal time off (PTO) used during the period
and holiday pay as applicable) that Facebook or a subsidiary paid the
participant during the semi-annual performance period of each applicable Term
generally, excluding bonuses, stock gains, relocation amounts, accrued but
unused PTO, expense reimbursements, and other benefits.
2) “Corporate Bonus Percentage” means the percentage of a participant’s Base
Eligible Earnings as established by the Executive Administrators for a
participant’s position (provided that the Corporate Bonus Percentage for
executive officers shall be established by the Plan Administrator).
3) “Individual Performance Percentage” is tied to the performance assessments,
as determined by the Company or a subsidiary, measuring the amount of success a
participant has achieved against his/her individual performance objectives for
the semi-annual performance period of each applicable Term.
    


Page 2 of 4



--------------------------------------------------------------------------------




4) “Company Performance Percentage” means the amount of success the Company has
achieved based on the Company’s priorities and other factors deemed appropriate
for the semi-annual performance period of each applicable Term, as determined in
the sole discretion and judgment of the Plan Administrator or the Board.
5. Payment of Bonuses. Payment of each semi-annual cash bonus (if any) shall be
made as follows:
a)    For the first semi-annual performance period (January 1 through June 30):
no later than September 30 of that calendar year; and
b)    For the second semi-annual performance period (July 1 through December
31): no later than March 15 of the next calendar year for U.S. participants and
no later than March 31 of the next calendar year for non-U.S. participants.
Because retention is one of the key purposes of the Plan, a participant must be
employed by the Company or a subsidiary at the time each semi-annual bonus is
paid in order for the participant to earn and remain eligible to receive such
bonus unless local law or a written agreement between the participant and the
Company or a subsidiary requires otherwise.
6. Modification or Termination of the Plan. The Company reserves the right to
modify, suspend or terminate all or any portion of this Plan at any time,
provided that any early termination and material modification to the Plan shall
be approved by the Plan Administrator or the Board.
7. Benefits Unfunded. No bonus amounts to be awarded or accrued under this Plan
will be funded, set aside or otherwise segregated prior to payment. Bonus
amounts awarded under this Plan will at all times be an unfunded and unsecured
obligation of the Company. Plan participants will have the status of general
creditors and must look solely to the general assets of the Company for the
payment of bonus awards.
8. Benefits Nontransferable. No Plan participant will have the right to
alienate, pledge or encumber his/her interest in this Plan, and such interest
will not (to the extent permitted by law) be subject in any way to the claims of
the participant’s creditors or to attachment, execution or other process of law.
9. No Employment Rights. No action of the Company in establishing the Plan, no
action taken under the Plan by the Company or the Administrators and no
provision of the Plan itself will be construed to establish an employment
relationship with any entity other than the entity that the employee signed an
offer letter with nor will it be construed to grant any person the right to
remain in the employ of the Company or its subsidiaries for any period of
specific duration. Rather, subject to applicable law, each employee is employed
“at will,” which means that either the employee or the Company or its
subsidiaries may terminate the employment relationship at any time and for any
reason or no particular reason or cause.
10. Governing Law. The Plan shall be governed by, and interpreted, construed,
and enforced in accordance with, the laws of the State of California without
regard to its or any other jurisdiction's


Page 3 of 4



--------------------------------------------------------------------------------




conflicts of laws provisions. For purposes of any dispute that may arise
directly or indirectly from this Plan, unless a participant is subject to
Facebook’s arbitration agreement, the parties hereby submit and consent to the
exclusive jurisdiction of the State of California and agree that any such
litigation shall be conducted only in the courts of California or the federal
courts for the United States for the Northern District of California and no
other courts.
11. Severability. If any part or section of this Plan is declared invalid by any
competent body, the remaining parts not affected by the decision shall continue
in effect.
12. Transfers, Job Changes & Rehire. Subject to the discretion of the
Administrators, a participant’s semi-annual cash bonus is based upon the
participant’s total Base Eligible Earnings received by the participant within
the applicable semi-annual performance period while continuously employed by the
Company or a subsidiary of the Company.
Employees who separated from employment with the Company or a subsidiary and are
re-hired by the Company or a subsidiary within the same semi-annual performance
period may be eligible to receive a bonus for that semi-annual performance
period based solely on the employee's Base Eligible Earnings received by the
participant after the date of re-hire.
13. Code section 409A of the Internal Revenue Code of 1986. It is the Company’s
intent that payments made under this Plan to U.S. participants should meet the
requirements for the “short-term deferral” exception to Section 409A of the U.S.
Internal Revenue Code of 1986, as amended.


Page 4 of 4

